IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-30176
                           Summary Calendar



                      UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 versus

                         JOSE ESTRADA-AGUIRRE,

                                                   Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                       USDC No. 99-CR-3-ALL-B
                        --------------------
                          December 14, 2000

Before HIGGINBOTHAM, DUHÉ and WIENER, Circuit Judges.

PER CURIAM:1

     Jose Estrada-Aguirre (“Estrada-Aguirre”) was convicted of

illegally   reentering   the   United   States   following   deportation,

pursuant to 8 U.S.C. § 1326, and possessing a counterfeited alien

registration card, pursuant to 18 U.S.C. § 1546(a).           He appeals

only his illegal reentry conviction.       Estrada-Aguirre argues that

insufficient evidence existed to support the conviction because the

Government failed to present sufficient evidence of his alienage.

     This court has reviewed the record and the briefs of the

parties.    It concludes that sufficient evidence existed to support

Estrada-Aguirre’s conviction.      See United States v. Garcia, 995




     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
F.2d 556, 561 (5th Cir. 1993).   The judgment of the district court

is AFFIRMED.




                                 2